                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


ERIC LYDE,                                  )
         Plaintiff,                         )
                                            )              JUDGMENT
           v.                               )
                                            )              No. 7:18-CV-134-KS
ANDREW M. SAUL,                             )
Commissioner of Social Security             )
Administration,                             )
            Defendant.                      )
                                            )

DECISION BY THE COURT.


IT IS ORDERED, ADJUDGED AND DECREED the court denies the Plaintiff’s Motion for
Judgment on the Pleadings [DE-25] , grants the Defendant’s Motion for Judgment on the Pleadings
[DE-36] and AFFIRMS the Commissioner’s decision.


This judgment filed and entered on 9/18/2019, with electronic service upon the following:

Michael Gillespie
Plaintiff’s counsel

Amanda Gilman
Wanda Mason
Defendant’s counsel


                                                   PETER A. MOORE, JR.
                                                   CLERK, U.S. DISTRICT COURT


September18, 2019                                  /s/ Shelia D. Foell
                                                   Deputy Clerk of Court
